
	
		I
		111th CONGRESS
		1st Session
		H. R. 3495
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Ms. Kaptur introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to ensure
		  access to quality home health services for all Americans, and for other
		  purposes.
	
	
		1.Short title; purpose
			(a)Short
			 titleThis Act may be cited as the Preserving Equitable Access to Community-based Home Health
			 (PEACH) Act of 2009.
			(b)PurposeIt
			 is the purpose of this Act to preserve access to home health services for all
			 Americans, regardless of their ability to pay or their severity of
			 illness.
			2.FindingsThe Congress finds the following:
			(1)The Medicare home
			 health benefit is vulnerable to agency selection of the most profitable
			 beneficiaries and avoidance of the most complex and costly
			 beneficiaries.
			(2)Such cherry
			 picking by some home health agencies compromises access to care for the
			 most complex, highest risk beneficiaries.
			(3)The Government
			 Accountability Office has reported that hospital discharge planners have
			 difficulty placing more than 10 percent of eligible patients in home health due
			 to their extensive care needs.
			(4)Proposals to
			 reduce Medicare payments to home health agencies (in response to large
			 aggregate margins across all home health agencies) may undermine the financial
			 viability of mission-driven and non-profit home health agencies, which often
			 have low to negative margins, while allowing high-margin agencies to remain in
			 operation.
			3.Supplemental
			 payments for peach agencies
			(a)In
			 generalThere shall be established a fund (to be known as the
			 PEACH fund) from which home health agencies meeting specified
			 criteria shall be paid supplemental amounts in addition to their statutory
			 payment amounts under title XVIII of the Social Security Act. Is this to be a
			 trust fund? Where is this fund to be established? Who adminsters it? What are
			 the sources of funding that goes into the fund? What are the allowed uses of
			 such funding?
			(b)Peach
			 programTitle XVIII of the Social Security Act is amended by
			 inserting after section 1895 the following new section:
				
					1895A.Supplemental payments for peach agencies(a)Designation
							(1)In
				generalThe Secretary shall designate as a PEACH
				agency any home health agency that meets the criteria under paragraph
				(2).
							(2)CriteriaThe
				Secretary may not designate a home health agency as a PEACH agency unless the
				home health agency meets the following criteria:
								(A)The home health
				agency is certified for participation under this title.
								(B)The home health
				agency offers—
									(i)the complete range
				of home health services as defined under section 1861(m) of this title;
									(ii)the complete
				range of home health services on a 24 hours per day, 7 days per week on-call
				basis; and
									(iii)its services to
				all eligible beneficiaries or enrollees under this title and/or title XIX, and
				uninsured individuals up to its service capacity, regardless of their ability
				to pay or the complexity or intensity of care they require.
									(C)The home health
				agency provides charity care in an amount greater than or equal to 1 percent of
				its total revenue.
								(D)The home health
				agency agrees that the Secretary may, by statistical or other means, verify on
				an annual basis that the agency meets the criteria defined in this paragraph,
				and that the agency will be subject to disqualification from the PEACH program
				if such criteria are not met.
								(b)Supplemental
				payments
							(1)In
				generalSubject to the availability of funds under subsection
				(c), the Secretary shall make supplemental payments to PEACH agencies based on
				information submitted by the agency on an additional schedule in the Medicare
				cost report.
							(2)Cost
				reportingThe Secretary shall implement an additional schedule,
				as a component of the cost reporting process, on which home health agencies may
				report information the Secretary deems necessary for designation and payment as
				a PEACH agency.
							(3)Amount and
				timing for first year as peach agency
								(A)The supplemental
				payment made to a home health agency for the first year in which such agency is
				designated a PEACH agency under this section shall be equal to its shortfall in
				that year, defined as the sum of—
									(i)the aggregate
				reasonable cost of home health services delivered under parts A and B of this
				title by the PEACH agency for such year, less the aggregate payments received
				by the PEACH agency pursuant to section 1895;
									(ii)the aggregate
				actual costs of home health and home and community based services delivered by
				the agency under sections 1905(a)(7), 1905(a)(22), and 1915(c) through (e) of
				title XIX for such year, less the aggregate payments received by the PEACH
				agency for such services under that title; and
									(iii)the aggregate
				cost of uncompensated home health services delivered by the PEACH agency for
				such year.
									(B)The supplemental
				payment under subparagraph (A) shall be paid within 90 days of receipt of the
				annual cost report by the Secretary.
								(4)Amount and
				timing for subsequent yearsFor each year after the first year in
				which a home health agency is designated a PEACH agency, a PEACH agency shall
				receive interim supplemental payments based on—
								(A)the intervals at
				which the agency submits cost reports; and
								(B)the estimated
				shortfall, as defined in subparagraph (3)(A), for the year or interval in
				question.
								(c)FundingSupplemental
				payments under this section shall be—
							(1)paid from the
				PEACH fund, which shall be capped at $500,000,000 annually and shall be
				administered by the Secretary; and
							(2)paid to PEACH
				agencies—
								(A)pursuant to
				subsection (b); or
								(B)if the PEACH fund
				is insufficient to cover all the supplemental payments that should be paid
				under subsection (b), in proportion to each agency’s shortfall relative to the
				aggregate shortfall of all PEACH agencies for the year in question.
								In any
				year in which the Secretary determines that the PEACH fund will not cover the
				aggregate estimated shortfall of all PEACH agencies, the Secretary shall make a
				preliminary supplemental payment to each PEACH agency within 90 days of receipt
				of its annual cost report and, if funds remain, an additional supplemental
				payment after all PEACH agency cost reports have been received.(d)DefinitionsFor
				purposes of this section—
							(1)the term
				charity care means home health services that are provided to an
				individual who is—
								(A)not eligible for
				payment under this title, under title XIX, or by any other third-party payer;
				and
								(B)unable to pay any
				portion of the full cost of care, including any amount subsidized or otherwise
				discounted due to an individual’s inability to pay; and
								(2)the term
				uncompensated care means home health services provided to an
				individual by a home health agency with the knowledge that the individual will
				be financially unable to pay for the
				services.
							.
			(c)Conforming
			 amendmentSection 1895(a) of the Social Security Act is amended
			 by inserting before the period at the end the following: and the
			 provisions of section 1895A.
			4.RegulationsThe Secretary shall issue such regulations
			 as are necessary and appropriate for the implementation of the provisions of
			 this Act.
		5.Authorization of
			 appropriationsThere is
			 authorized for appropriation $500,000,000 for each fiscal year beginning with
			 fiscal year 2010 for purposes of carrying out the purposes of this Act. Is
			 there anything this funds other than the PEACH fund? Should this go into the
			 provision creating that fund?
		
